UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7639


JAMES ANTHONY BARNETT, JR.,

                     Plaintiff - Appellant,

              v.

DR. CLIFFORD CURTIS,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:16-ct-03056-FL)


Submitted: April 19, 2018                                         Decided: April 23, 2018


Before GREGORY, Chief Judge, and THACKER and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Anthony Barnett, Jr., Appellant Pro Se. Elizabeth Pharr McCullough, YOUNG
MOORE & HENDERSON, PA, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James Anthony Barnett, Jr., appeals the district court’s order granting summary

judgment to the Defendant and dismissing Barnett’s civil rights complaint. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Barnett v. Curtis, No. 5:16-ct-03056-FL (E.D.N.C. Dec. 6,

2017). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                           2